Citation Nr: 1621105	
Decision Date: 05/25/16    Archive Date: 06/02/16

DOCKET NO.  13-16 627	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

I. Cannaday, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from November 1988 to April 1989, he served in the Army National Guard from October 1988 to March 1992, and February 1997 to July 1997.  The Veteran also has unverified service in the Army National Guard and Reserves.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a July 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

This appeal was processed using the Veterans Benefits Management System (VBMS).  The Virtual VA electronic claims file contains documents that are either duplicative of the records in VBMS or irrelevant to the issue on appeal.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In April 2012, the AOJ attempted to schedule the Veteran for a VA examination regarding his claim for service connection for bilateral hearing loss.  A notation dated April 2016 indicates that the notice of cancellation was received due to the Veteran's incarceration.  The notation indicated that the Veteran is incarcerated at the James Crabtree Correctional Center, that they are unable to transport the Veteran to the Oklahoma City VA for an examination, and that they do not have the equipment/staffing for a VA examiner to come there to perform testing.  The Veteran is scheduled to be incarcerated from February 2009 until June 2033.  The claims file reveals that, while incarcerated, the Veteran was afforded a VA examination regarding his claim for service connection for a foot disability.

The United States Court of Appeals for Veterans Claims has specifically addressed VA's duty to assist incarcerated veterans in cases where a VA examination is warranted.  Specifically, the Court has cautioned "those who adjudicate claims of incarcerated veterans to be certain that they tailor their assistance to the peculiar circumstances of confinement.  Such individuals are entitled to the same care and consideration given to their fellow veterans."  See Bolton v. Brown, 8 Vet. App. 185 (1995) (citing Wood v. Derwinski, 1 Vet. App. 190 (1991)).  In Bolton, the Court remanded a case where the RO claimed an inability to get a fee-basis physician to conduct an examination at a correctional facility.  In that case, further efforts were deemed necessary to attempt to examine that Veteran. 

In the case of VA medical examinations, VA does not have the authority to require a correctional institution to release a veteran so that VA can provide him the necessary examination at the closest VA medical facility.  However, VA's duty to assist an incarcerated veteran includes: (1) attempting to arrange transportation of the claimant to a VA facility for examination; (2) contacting the correctional facility and having their medical personnel conduct an examination according to VA examination work sheets; or (3) sending a VA or fee-basis examiner to the correctional facility to conduct the examination.  See Bolton, 8 Vet. App. at 191.

The VA Adjudication Procedures Manual, M21-1 also contains a provision for scheduling examinations of incarcerated veterans.  In particular, the Manual acknowledges that some state laws restrict the movement of and access to prison inmates and that it may not be possible for an incarcerated veteran to be examined at a VA medical facility or for Veterans Health Administration (VHA) personnel to perform the examination at the prison.  The Manual states that, when an examination of an incarcerated veteran is required, the AOJ and/or local VHA Medical Examination Coordinator should confer with prison authorities to determine whether the veteran should be escorted to a VA medical facility for examination by VHA personnel or examined at the prison by VHA personnel, prison medical providers at VA expense, or fee-basis providers contracted by VHA.  See M21-1, Part III.iv.3.A.9.d.

Here, it is unclear why the Veteran cannot be afforded an audio examination at the prison facility, particularly in light of the previous VA examination that was performed while the Veteran was incarcerated at the same facility.  Indeed, it does not appear that the AOJ ever contacted or corresponded with the correctional facility to determine whether the medical personnel at the correctional facility could conduct an examination in accordance with VA examination worksheets.  Instead, as stated above, the correctional facility simply stated that they did not have the equipment/staffing for a VA examiner to come there for an examination.  Thus, the Board finds that, in order to fully comply with the duty to assist the Veteran in the development of facts pertinent to his claim, the AOJ should take further steps to determine whether an examination can be scheduled consistent with the provisions set forth above.

On remand, the AOJ should follow the Manual protocol for scheduling examinations of incarcerated veterans.  

The record indicates that the Veteran may have unverified Army National Guard and Reserve service.  While the DD-214's of record shows that the Veteran served in the Army National Guard until July 1997, there is an indication in the record that the Veteran served in the Army National Guard until February 2001.  Similarly, the Veteran's DD-214 does not indicate that the Veteran served in the Army Reserves; however, there is an indication in the record that the Veteran served in the Reserves from February 2001 until December 2003.  See September 2011 military personnel record.  The Veteran has indicated that he received audiological testing at the Camp Mabry Texas State Guard and at the Mates Texas Army National Guard facilities.  See May 2013 VA Form 9.

On remand, the AOJ should verify the Veteran's National Guard and Reserve service, and obtain any available service personnel and service treatment records pertaining to such service.  See 38 U.S.C.A. § 5103A (a)-(c).  Such records may be relevant to the current appeal period.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for his bilateral hearing loss. After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file. 

The AOJ should also secure any outstanding VA treatment records.

2.  The AOJ should contact the Veteran and all necessary sources to verify his National Guard and Reserve service.  The AOJ should also secure all available service personnel and treatment records pertaining to such service.

3.  After completing the above development, the Veteran should be afforded a VA examination to determine the nature and etiology of any current hearing loss that may be present.  Any studies, tests, and evaluations deemed necessary by the examiner should be performed, including the Maryland CNC test and a puretone audiometry test.

Due to the Veteran's incarceration, the AOJ should take all reasonable measures to schedule the Veteran for the examination requested and confer with the prison authorities to determine whether the Veteran may be escorted to a VA medical facility for examination.  See M21-1, Part III.iv.3.A.9.d.  If that is not possible, the Veteran may be examined at the prison by: (1) VHA personnel; (2) prison medical providers at VA expense; or (3) fee-basis providers contracted by VHA.  The AOJ should determine which option is the most feasible and document all attempts taken to schedule the Veteran for a VA examination related to his claim. 

The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and lay statements.  The Veteran claimed that he had noise exposure in service, to include exposure to tanks and being a mechanic.

It should be noted that the Veteran is competent to attest to factual matters of which he had first-hand knowledge, including noise exposure and observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

It should also be noted that the absence of evidence of a hearing loss disability during service is not always fatal to a service connection claim.  Evidence of a current hearing loss disability and a medically sound basis for attributing that disability to service may serve as a basis for a grant of service connection for hearing loss where there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting the regulatory requirements for hearing loss disability for VA purposes, and a medically sound basis upon which to attribute the post-service findings to the injury in service. 

The examiner should state whether it is at least as likely as not (a 50 percent or greater probability) that any current hearing loss manifested in or are otherwise related to his military service, including noise exposure therein.
   
In so doing, the examiner should discuss medically known or theoretical causes of hearing loss and tinnitus and describe how hearing loss and tinnitus that results from noise exposure generally presents or develops in most cases, in determining the likelihood that current hearing loss and tinnitus were caused by noise exposure in service as opposed to some other cause.

Additionally, regarding the basis for the opinion provided, please comment on the likelihood that the loud noises experienced during service noted herein resulted in damage to auditory hair cells even though findings may or may not suggest a recovered temporary threshold shift (TTS) in service. If you find auditory hair cell damage to be a likely result of the military noise exposure, please comment on the likelihood that such damaged hair cells would result in a greater permanent hearing loss than otherwise would be manifest.  

In rendering the opinion, the examiner should not resort to mere speculation, but rather should consider that the phrase "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history[,]" 38 C.F.R. § 4.1, copies of all pertinent records in the Veteran's claims file, or, in the alternative, the entire claims file, must be made available to the examiner for review.

4.  The AOJ should review the claims file and ensure that the foregoing development actions have been conducted and completed. 

5.  After completing these actions, the AOJ should conduct any other development as may be indicated by a response received as a consequence of the actions taken in the preceding paragraphs. 

6.  When the development has been completed, the case should be reviewed by the AOJ on the basis of additional evidence.  If the benefits sought are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.


The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
ANTHONY C. SCIRÉ, JR.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

